Case 21-30085-hdh11 Doc 275-1 Filed 03/02/21                 Entered 03/02/21 12:11:00           Page 1 of 2

                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF TEXAS
                                  OFFICE OF THE CLERK




                                              October 9, 2020

                                       CLERK’S NOTICE 20-04

            PARTICIPATING IN BANKRUPTCY COURT HEARINGS BY VIDEOCONFERENCE

 During the COVID-19 Pandemic, the Northern District of Texas Bankruptcy Court is conducting most of
 its hearings virtually, using WebEx video conferencing. There is no fee/charge of any kind for the
 participants, although you will have to download the WebEx application to your electronic device. The
 WebEx meeting link, meeting number, and access code will be posted on the judge’s webpage and/or on
 the ECF docket for the case. Please review the information below prior to participating in a hearing via
 WebEx.

  CONNECTION INSTRUCTIONS FOR PARTICIPATING IN A WEBEX VIRTUAL HEARING
 The court will allow participation in a virtual hearing using either of the following two methods. Please
 connect at least 10 minutes prior to the hearing time. It is recommended that attorneys discuss the logistics
 of the WebEx appearance with their clients/witnesses at least 48 hours before the hearing.

 Option 1: Using the WebEx app on your smartphone, tablet, laptop, or desktop.
 It is strongly preferred that participants who may speak during a hearing use the WebEx application rather
 than using the “call-in" option described in Option 2.
 Attorneys and/or witnesses who anticipate offering extensive testimony or legal argument or conducting
 examination are required to utilize the video function. The court may consider special requests for other
 appearance options on a case by case basis.
 Please connect using only one device. Using two or more devices may cause audio feedback issues.
 If using a phone or tablet for video, it should be set in a stationary position. Holding a phone or tablet in
 your hand while speaking does not yield a good video for the court.
 NOTE: If you are experiencing audio issues when using the WebEx application, you may use the “Call
 Me At” selection under “Audio Connection” to move just the audio portion of the WebEx conference to
 your telephone.


 Option 2: Call-in via phone (audio only).
 The meeting number/access code changes with each meeting and will be made available, along with the
 dial-in number on the WebEx link and instructions sheet found on the judge’s webpage and/or on the ECF
 docket for the case.
    Case 21-30085-hdh11 Doc 275-1 Filed 03/02/21                  Entered 03/02/21 12:11:00          Page 2 of 2


                                      HELPFUL HINTS AND ETIQUETTE

•    Please use the mute function when you are not speaking. Please be aware that sometimes the court mutes
     everyone when there is background noise. When you want to speak, make sure you are not on mute. Call-
     in users should dial *6 to unmute your line.

•    Remember to state your name for the record each time before speaking and speak slowly and clearly so the
     court can get a good record.

•    Use headphones whenever possible, especially if using a desktop PC with external speakers. We have found
     that newer iPhones provide the best visual and audio feed – better than most desktop computers. If you are
     on a personal computer, headphones or earbuds are required for those who need to speak during the
     hearing.

•    During examination, attorneys and witnesses should use a separate camera and microphone when
     possible. To avoid feedback, parties using separate devices must not be in the same room. The court may
     consider special requests on a case by case basis.

•    WebEx participants may use the "share" button to easily share their screen or document with the court or
     other WebEx participants. Press “stop sharing” to remove the presentation from the meeting.

•    When making an appearance from a vehicle, please park in a safe location with windows rolled up (to
     minimize background distraction and noise) and use a headset that is ear-to-phone (not the vehicle’s hands-
     free speaker-phone option).

•    Suggestions for participating in a WebEx hearing from home: If you are having connectivity problems,
     turn off devices that may be using bandwidth on your home network. Devices or applications such as
     Facetime, Roku, streaming media players, video games, or large downloads can negatively impact the audio
     and video quality of the WebEx meeting.

•    Participants are reminded that they should wear attire suitable for court.

•    Participants who wish to test their WebEx connection or the share screen functionality in advance of the
     hearing may arrange a “practice run” by contacting the courtroom deputy.


                                   EXHIBITS AND DEMONSTRATIVE AIDS
     Exhibits should be filed ahead of time by the date that they would normally be exchanged pursuant to our
     local rules using the "notice" or "list (witness/exhibit/generic)" event in ECF. For voluminous exhibits,
     please contact the courtroom deputy, as it may be necessary for you to provide the court with an exhibit
     notebook or zip file in advance of the hearing.
     Demonstrative aids and Power Points should also be filed prior to the hearing, if possible. If not, WebEx
     has the ability to allow you to share your screen, or a particular document, with everyone in the hearing. If
     these documents are admitted as exhibits, they would then have to be filed after the hearing.
     During the hearing, lawyers can refer to (and offer) their exhibits by referencing the exhibit’s docket
     number for the court and all to access. After the hearing, the court will create a Minute Entry reflecting
     which exhibits were admitted. You should consider emailing exhibits to witnesses ahead of time since they
     may not have access to PACER.
